Citation Nr: 0630541	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  03-11 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1151 for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel





INTRODUCTION

The veteran had active service from November 1940 to December 
1946.  He died in April 1986, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 2002.  


FINDINGS OF FACT

1.  The veteran died on April [redacted], 1986, at the age of 72 
years, of a myocardial infarction, due to or as a consequence 
of coronary artery disease; he had sought treatment at a VA 
facility on March [redacted], 1986, and been released with 
medication.  

2.  The VA outpatient medical treatment on March [redacted], 1986 did 
not result in the veteran's death.  

3.  The veteran had pre-existing coronary artery disease, and 
its continuance or progress was not proximately caused by 
VA's failure to timely diagnose or properly treat the 
disease.

4.  VA exercised the degree of care that would be expected of 
a reasonable health care provider. 


CONCLUSION OF LAW

The criteria for DIC for death due to VA treatment have not 
been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The appellant is competent to give evidence about what she 
experienced or personally observed.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  As a layman, however, she is 
not competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because she does not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

According to the death certificate, the veteran died on April 
[redacted], 1986, at the age of 72 years.  The immediate cause of 
death was myocardial infarction, due to or as a consequence 
of coronary artery disease.  He was cremated, and an autopsy 
was not performed.  The appellant claims that his death 
resulted from VA's failure to appropriately treat symptoms he 
reported earlier that day (actually on March [redacted], since he 
died shortly after midnight on April [redacted]).  

Compensation and DIC shall be awarded for a qualifying 
additional disability or death of a veteran in the same 
manner as if the additional disability or death were service 
connected.  Such is considered a qualifying additional 
disability or death under the law if it is not the result of 
the veteran's own willful misconduct and the disability or 
death was caused by VA hospital care, medical or surgical 
treatment, or examination, and the proximate cause of the 
additional disability or death was:  1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
the hospital care, medical or surgical treatment, or 
examination; or 2) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151.

To establish causation, evidence must show that the VA 
medical treatment resulted in the veteran's additional 
disability or death.  Merely showing that a veteran received 
care, treatment, or examination and that the veteran died 
does not establish cause. 38 C.F.R. § 3.361(c)(1).

Medical treatment cannot cause the continuance or natural 
progress of a disease or injury for which the treatment was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  
The proximate cause of death is the action or event that 
directly caused the death, as distinguished from a remote 
contributing cause. 38 C.F.R. § 3.361(d). 

In addition to proximate cause, it must also be shown that 
(1) VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider, or (ii) that 
VA furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent. 38 C.F.R. § 3.361(d)(1).  See also VAOPGCPREC 5-01.

The crux of the appellant's argument is that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, in simply prescribing the 
veteran anti-anginal medication, rather than referring him to 
an emergency room or hospital for further evaluation of his 
symptoms, when he sought outpatient treatment for chest pain 
on March [redacted], 1986.  

Unfortunately, there are no records of this treatment 
available, although the appellant provided a copy of a VA 
outpatient clinic prescription label, dated March [redacted],1986, 
for isosorbide dinitrate 5 mg, of which the veteran was 
instructed to take one tablet four times a day.  She also 
submitted a copy of the drug information for this medication, 
on which she had highlighted that the medication is indicated 
for the prevention of angina pectoris due to coronary artery 
disease, and that the usual starting dose is from 5 mg to 20 
mg, 2 or 3 times per day.  Although he was instructed to take 
the medication 4 times per day, the total dosage of 20 mg was 
within these guidelines.  

The evidence of record, including VA and private medical 
records, as well as a Veterans Health Administration (VHA) 
opinion dated in June 2006, shows that in June 1970, the 
veteran was evaluated for a year's history of exertional 
angina, with a non-exertional episode which did not resolve.  
He was found to have arteriosclerotic heart disease with 
coronary insufficiency, and in September 1970, underwent 
triple bypass surgery.  

Records from a private physician, H. Short, M.D., show the 
veteran's follow-up for cardiac evaluation, most recently in 
January 1984, at which time it was noted that an 
electrocardiogram showed anterior wall infarction and 
ventricular ectopy.  A treadmill stress test showed no 
significant symptoms.  In June 1984, the veteran underwent a 
VA treadmill stress test, with results interpreted by the VHA 
physician as suggesting good functional capacity and 
appropriate beta-blockade effects on heart rate limitation 
during exercise.  

In April 1985, he underwent surgery for carpal tunnel release 
of the left wrist.  A past medical history of myocardial 
infarction and coronary artery bypass graft done 15 years 
earlier was reported.  Currently, he was asymptomatic from a 
heart standpoint, and he reported an active lifestyle.  He 
did not have any cardiac problems with anesthesia, and 
postoperatively he did "excellently."  At that time, he 
also had a diagnosis of essential hypertension, and, in May 
1985, due to difficulties controlling his blood pressure, he 
was placed on Pindolol and hydrochlorothiazide.  

In a September 1985 VA cardiac clinic visit, he said he was 
doing well.  He reported that he experienced one episode of 
angina per month, easily resolved.  The impression was stable 
coronary artery disease, and he was to return for follow-up 
in 6 months, and an appointment was scheduled for April 1986.  
The latest VA medical record available is a hypertension 
clinic note for medication only dated February 11, 1986, 
prescribing Pindolol.  

As noted above, there are no actual records of any medical 
treatment available for the time the veteran was in Florida 
during the month preceding his death.

According to statements from the veteran's family members, 
dated from 2001 to 2006, around the end of February 1986, he 
and the appellant went to Florida for a vacation, where they 
were subsequently joined by their two daughters and several 
grandchildren.  By all accounts, the veteran acted in his 
usual manner during most of the month.  The appellant states 
that on March 24, 1986, the veteran had slight chest pain one 
morning and wanted to see a doctor.  She drove him to a VA 
outpatient clinic, which provided nitroglycerin on March 24, 
1986.  Their daughter, K, states that she recalled her father 
was using nitroglycerine patches on his chest after that, 
because he was experiencing some discomfort, but he was using 
a higher dosage of the patches than had been prescribed.  By 
all accounts, on March 31, 1986, he returned to the clinic 
alone, and returned with prescribed medication.  Later the 
veteran and the appellant drove daughter B to the airport, 
who recalled that the veteran had been uncharacteristically 
quiet and withdrawn at the airport, and had sat on a bench, 
waving weakly to her family, instead of walking over to say 
goodbye.  

The appellant and K state that after dinner, the veteran went 
to bed early.  K recalls that at about 8 or 8:30 p.m., he 
emerged and insisted that he return to Wisconsin the next 
day, so that he could see his own heart doctor.  Both state 
that at around 10 or 11 p.m., he had severe breathing and/or 
coughing symptoms, leading them to call emergency services.  
An ambulance arrived, but the rescue squad was unable to save 
him, and he died before he could be transported to a 
hospital.  The appellant states that the rescue squad asked 
for the medication he was taking and she handed them the two 
recent prescriptions, and that they made telephone calls, 
which she thinks were to a VA clinic or hospital.  

The Board referred the claims file for a VHA medical opinion, 
which was received in June 2006.  The physician who reviewed 
the file concluded, based on the available medical evidence, 
as well as the family accounts of the circumstances leading 
to the veteran's death, that the cardiac care provided by the 
VA clinic was more likely than not appropriate and consistent 
with the standard of care.  It was very unlikely that the use 
of topical nitrates or isosorbide contributed in any way to 
his death.  He had known coronary artery disease with 16-year 
old bypass grafts and ongoing hypertension.  The cause of 
death was likely a ruptured atherosclerotic plaque.  The 
doctor thought that the veteran likely complained of angina 
to the medical staff at the VA clinic, and that anti-anginal 
medication was appropriately prescribed.  Topical nitrates 
and oral isosorbide were appropriate treatments for angina in 
a patient with known coronary artery disease and excellent 
functional capacity.  He concluded that it was unlikely that 
the veteran's death was caused by carelessness, negligence, 
or lack of proper skill on the part of VA.  

The appellant stated, in her April 2003 substantive appeal, 
that the she had spoken with her doctor recently regarding 
the untimely death of her husband.  She said her doctor said 
that the VA doctor, seeing her husband the second time in a 
week for chest pain, should not have given him a prescription 
and let him go.  Instead, the correct procedure would have 
been to send him to an emergency room where he could have 
been evaluated more fully.  Later, however, in July 2003, she 
said her doctor was not willing to write an opinion on 
someone he had not seen as a patient.  The appellant's 
statement of what the doctor said is not probative, because 
she lacks the medical expertise necessary to reliably relay 
such information.  See Robinette v. Brown, 8 Vet. App. 69 
(1995) ("the connection between the layman's account, 
filtered as it was through a layman's sensibilities, of what 
a doctor purportedly said is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence").  In 
short, her statement of what her doctor told her does not 
constitute competent medical evidence.  

The appellant also submitted an article reporting a study 
which found that cardiac patients in VA hospitals had 
consistently higher mortality rates than similar Medicare 
patients in non-VA hospitals.  Nevertheless, there still must 
be competent, probative evidence that in a particular case, 
VA actions caused the death.  

In this case, the only competent evidence addressing the 
issue of causation and fault is the VHA opinion, which 
resulted in the conclusion that it was unlikely that there 
was any causal connection or VA fault.  While the appellant 
objects to the term unlikely as "legal talk," the appeal is 
a legal case, and, since the Board cannot use medical 
judgment, the doctor's opinion must be framed in terms that a 
layperson can understand.  Moreover, the VHA opinion was 
based on the medical evidence of record, which included VA 
and private records dated up to February 1986, and the 
accounts from family members, including the appellant, of the 
circumstances leading to the veteran's death.  Neither the 
Board nor the appellant possesses the necessary medical 
expertise to challenge the results of this medical opinion.  
See Espiritu v. Derwinski, 2 Vet.App. 492 (1992) (a layman is 
not competent to offer a diagnosis or medical opinion); Jones 
v. Principi, 16 Vet. App. 219, 225 (2002) (Board must provide 
a medical basis other than its own unsubstantiated 
conclusions to support its ultimate decision); Colvin v. 
Derwinski, 1 Vet.App. 171 (1991) (Board is prohibited from 
making conclusions based on its own medical judgment).  


It is unfortunate that the actual outpatient treatment 
records are not available.  Nevertheless, there is no adverse 
presumption in favor of the claim as a result of the loss of 
these records.  See Cromer v. Nicholson, 455 F.3d 1346 (Fed. 
Cir. 2006).  (The VA's efforts to obtain these records will 
be discussed below.)  However, there is considerable 
collateral evidence, including medical evidence dated up to 
February 1986, and several statements from eyewitnesses to 
the veteran's condition during the month preceding his death.  
These witnesses, however, are only competent to report their 
observations, and not any medical conclusions.  The only 
competent medical evidence of record addressing the question 
at issue is the VHA opinion, which is unfavorable to the 
appellant's claim.  Thus, the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt does not 
apply, and the claim must be denied.  38 U.S.C. § 5107(b); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In August 2001, prior to the initial rating decision, the 
appellant was sent a letter, advising her of the information 
necessary to substantiate her claim DIC based on 38 U.S.C.A. 
§ 1151, and of her and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  While she 
was not explicitly told to provide any relevant evidence in 
her possession, she was specifically told that it was her 
responsibility to support the claim with appropriate 
evidence, and the detailed information requested served to 
convey the information that she should provide any relevant 
evidence she possessed.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  Moreover, in a 
report of contact dated in April 2005, it was noted that the 
appellant had been contacted and asked to provide any 
evidence in her possession, or information as to the location 
of any such evidence, if not in her possession.  She stated 
she had no more evidence in her possession, and that she had 
no further ideas as to the location of any evidence.  The 
claim was subsequently readjudicated, as indicated by a June 
2005 supplemental statement of the case.  See Mayfield v. 
Nicholson, No. 05-7157, slip op. at 8 (Fed. Cir. April 5, 
2006).  Thus, any defects in the initial notification 
regarding the fourth, regulatory element were harmless error.  
Moreover, since there is no grant of benefits resulting from 
this decision, there is no potential effective date issue 
that would warrant additional notice.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

To the extent the 2001 letter was deficient in any manner, 
another letter was sent to the appellant in June 2003.  That 
letter again informed her of the information and evidence 
needed to substantiate a claim under section 1151, as well as 
a claim for DIC benefits.  She was advised to obtain specific 
evidence that would support her claim, such as a statement 
from her physician.  She was advised of the evidence already 
of record and what efforts VA would make on her behalf.  This 
letter was followed by several readjudications of the claim 
by the RO in supplemental statements of the case.  Hence, the 
VCAA notice requirements have been satisfied.  See 38 U.S.C. 
§ 5103(a); 3.159.  

The Board also concludes VA's duty to assist has been 
satisfied.  All available, potentially relevant evidence 
identified by the appellant has been obtained.  As to the 
remainder, the records of the VA outpatient treatment at 
issue in this case are not available, and any further 
attempts to obtain these records would be futile.  See 
38 C.F.R. § 3.159(c)(4).  In this regard, the RO initially 
requested these records from the Fort Myers outpatient clinic 
(OPC) in November 2001, and after receiving a response that 
the facility had no records pertaining to that veteran, the 
RO notified the appellant, in January 2002, that the records 
were unavailable.  In 2003, the veteran's VA medical records 
were received from the Milwaukee VA medical center (VAMC), 
but these did not include any Fort Myers OPC records.  
Another request failed to disclose any additional records 
from the Milwaukee facility.  In July 2004, the RO again 
requested the veteran's records from the Fort Myers OPC, this 
time including information taken from a copy of a 
prescription label from that facility, dated March [redacted], 1986, 
which the appellant had provided.  In August 2004, the RO was 
informed that the Fort Myers OPC did not have any records 
pertaining to the veteran.  In February 2005, the RO was 
informed that a search of the retired records disclosed that 
although the veteran had been scheduled for a VA examination 
in 1986, no records could be located.  In April 2005, the RO 
requested the veteran's records from the Bay Pines VA 
Healthcare System, as the Fort Myers OPC was in that 
jurisdiction.  In April 2005, a response from the Bay Pines 
facility disclosed that they were unable to locate any 
records pertaining to the veteran.  Finally, in April 2005, 
the appellant said she did not have any of these records.  In 
April 2005, the RO made a formal determination that these 
records were unavailable, and that further efforts to search 
would be futile.  In view of the many efforts to obtain these 
records, from all conceivable sources, undertaken the RO, the 
Board agrees with this assessment.  Moreover, the RO made 
every effort to obtain evidence from collateral sources, to 
include obtaining statements from the veteran's two daughters 
who had been visiting him at the time of his death.

As to non-VA records, most of the records identified by the 
appellant were obtained, or were already of record (such as 
the 1970 hospital summary).  With respect to the unavailable 
private records, both the RO and the appellant made all 
reasonable attempts to obtain these records, and the 
appellant was kept fully informed of the RO's progress in its 
attempts to obtain evidence.  

After the case was forwarded to the Board, the Board obtained 
a VHA opinion, as authorized under 38 C.F.R. § 20.901(a).  
Copies of the opinion, which was received in June 2006, were 
sent to the appellant and her representative in July 2006, 
for their review and comment.  The appellant's response was 
received in July 2006, along with a waiver of RO 
consideration of additional evidence (i.e., her arguments).  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Therefore, as VA satisfied its duties to inform and assist 
the claimant at every stage of this case, she is not 
prejudiced by the Board entering a decision on this issue at 
this time.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1151 for the cause of 
the veteran's death is denied.




____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


